Title: To James Madison from William C. C. Claiborne, 6 August 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 6 August 1805, New Orleans. “I forgot to mention to you in my Letter of yeasterday, that in the course of my conversation with the Marquis of Casa Calvo, he mentioned to me, that ‘his Conduct here, had been approved by the Minister of State, at Madrid, and his interference in the affair of the Negroes, who had escaped to Nacagdoches was particularly approbated by his Court.’ The Marquis also told me, that ‘the Spanish Minister (D’Yrugo) had been instructed to have him (the Marquis) recognized by the President of the United States as Commissioner of Limits.’”
        